                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

GARY BOSWELL,                                   )
                                                )
             Plaintiff,                         )
                                                )
vs.                                             )   CIV. A. NO. 19-0181-WS-MU
                                                )
RICHARD EUGENE DEMOUY, JR., et al.,             )
                                                )
             Defendants.                        )

                                        ORDER

      After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court. It is ORDERED that Plaintiff’s Complaint be and is hereby DISMISSED,

without prejudice.

      DONE this 4th day of March, 2020.




                                  _/s/ WILLIAM H. STEELE ___________
                                  UNITED STATES DISTRICT JUDGE
